United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
FEDERAL JUDICIARY, U.S. DISTRICT
COURT FOR THE CENTRAL DISTRICT OF
CALIFORNIA, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-25
Issued: May 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 7, 2011 appellant filed an appeal from a September 2, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that a January 21,
2009 wage-earning capacity decision should be modified.
On appeal appellant asserts that the January 21, 2009 wage-earning capacity was
erroneous because she was physically incapable of performing the selected position and that a
conflict in medical evidence was created between her attending physician and an OWCP referral

1

5 U.S.C. §§ 8101-8193.

physician. She cited to Board cases I.J., 59 ECAB 408 (2008) and S.H., Docket No. 11-180
(issued September 9, 2011) in support of her contention.
FACTUAL HISTORY
This case has previously been before the Board. In a May 2, 2011 decision, the Board
affirmed an OWCP decision that found appellant did not meet her burden of proof to modify a
January 21, 2009 decision in which OWCP reduced her monetary compensation based on her
capacity to earn wages as an information clerk.2 The law and the facts of the previous Board
decision are incorporated herein by reference.3
On June 1, 2011 appellant, through her attorney, requested modification of the
January 21, 2009 wage-earning capacity determination. She submitted a May 18, 2011 report
from Dr. Jacob E. Tauber, an attending Board-certified orthopedic surgeon, who noted that on
physical examination appellant had markedly positive Tinel’s and Phalen’s signs, some
decreased sensation to pinprick in her median nerve distribution and decreased grip strength
bilaterally. Dr. Tauber diagnosed carpal tunnel syndrome and noted that he had previously
indicated that she could lift up to 10 pounds occasionally but that the proposed job of
information clerk would require her to do repetitive motions in the form of computer entry. He
added that, if the position did not require computer entry, it could be suitable, but no job that
required repetitive motion duties such as repetitive typing would be suitable. Dr. Tauber further
opined that a conflict in medical evidence existed between him and Dr. Ha’Eri, an OWCP
referral physician.
In a merit decision dated September 2, 2011, OWCP denied modification of the
January 21, 2009 wage-earning capacity determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
2

Docket No. 10-1596 (issued May 2, 2011).

3

On March 19, 1991 OWCP accepted that appellant, a court reporter, sustained work-related bilateral carpal
tunnel syndrome. Appellant was placed on the periodic compensation rolls. In 2008 OWCP referred her to Dr. G.B.
Ha’Eri, a Board-certified orthopedic surgeon, who provided a March 24, 2008 report. OWCP thereafter referred
appellant for vocational rehabilitation for assistance in returning her to work and the vocational rehabilitation
counselor identified the position of information clerk as within her restrictions, qualifications and available in the
local labor market. Appellant underwent training to update her skills and completed the training on
October 24, 2008. She did not seek employment and on January 21, 2009, OWCP reduced her monetary
compensation, based on her capacity to earn wages in the constructed position of an information clerk.
4

Katherine T. Kreger, 55 ECAB 633 (2004).

2

[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”5 Once the wage-earning capacity of an
injured employee is determined, a modification of such determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in
fact, erroneous.6 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.7
In Chapter 2.814.11 of OWCP’s procedure manual contains provisions regarding the
modification of a formal loss of wage-earning capacity. The relevant part provides that a formal
loss of wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If OWCP is seeking modification, it must establish that the original rating was in error, that
the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.8 It is not precluded from adjudicating a limited period of employment-related
disability when a formal wage-earning capacity determination has been issued.9
ANALYSIS
Appellant asserts that the January 21, 2009 wage-earning capacity was erroneous because
she was medically incapable of performing the duties of the selected position. The Board finds
that appellant did not submit sufficient evidence to establish error in OWCP’s January 21, 2009
wage-earning capacity determination. In the prior appeal, the Board reviewed the medical
evidence submitted by appellant prior to the January 29, 2010 OWCP decision, including reports
dated April 14 and August 10, 2009 from Dr. Tauber, an attending orthopedic surgeon. With her
June 1, 2011 request for modification, appellant submitted a May 18, 2011 report from
Dr. Tauber, who provided findings on physical examination or markedly positive Tinel’s and
Phalen’s signs, some decreased sensation to pinprick in her median nerve distribution and
decreased grip strength bilaterally. Dr. Tauber diagnosed carpal tunnel syndrome. He noted his
prior recommendation that appellant lift up to 10 pounds occasionally but opined that the
proposed job of information clerk would require her to do repetitive motions in the form of
computer entry. Dr. Tauber noted that, if the position did not require computer entry, it could be
suitable, but no job that required repetitive motion duties such as repetitive typing would be
suitable. He stated that a conflict in medical evidence existed between him and Dr. Ha’Eri, an
OWCP referral physician.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
6

Stanley B. Plotkin, 51 ECAB 700 (2000).

7

Id.

8

See Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.814.11 (June 1996).

9

Sandra D. Pruitt, 57 ECAB 126 (2005).

3

The selected position of information clerk was classified as sedentary. It required no
fingering and only occasional reaching and handling of no more than 10 pounds.10 Thus,
Dr. Tauber’s May 18, 2011 report does not provide support for appellant’s contention that the
information clerk position was outside her physical restrictions. He allowed that there was a
conflict in medical opinion with that of Dr. Ha’Eri, an OWCP referral orthopedic surgeon. In a
March 24, 2008 report, Dr. Ha’Eri provided permanent restrictions of no repetitive use of both
wrists, no lifting over 10 pounds, and no pulling/pushing over 20 pounds, with each activity
performed no more than one hour per day, restrictions within the requirements of the information
clerk position.
The cases referenced by appellant can be distinguished from the facts in the instant case.
Appellant cited I.J. to support that a conflict in medical opinion had been created.11 As noted,
while the restrictions provided by Dr. Ha’Eri and Dr. Tauber vary somewhat, the merit issue in
this case is whether the January 21, 2009 wage-earning capacity decision should be modified.
The restrictions provided by both physicians were within the physical requirements of the
selected position of information clerk. In S.H.,12 the duties of the selected position did not
conform with the restrictions provided by an OWCP referral physician. This is factually
distinguishable from the medical evidence from Dr. Ha’Eri on this case.
There is no evidence of record that appellant was retrained or otherwise vocationally
rehabilitated. Dr. Tauber’s May 18, 2011 report is insufficient to show that there was a material
change in the nature and extent of the injury-related condition such that the January 21, 2009
decision should be modified and he reiterated physical restrictions he had reported previously in
his August 17, 2009 report.
As the medical evidence is insufficient to establish that the January 21, 2009 wageearning capacity decision should be modified,13 OWCP properly denied modification of the
January 21, 2009 wage-earning capacity determination.14
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.

10

The Dictionary of Occupational Titles job description for information clerk was as follows: Answers inquiries
from persons entering establishment. Provides information regarding activities conducted at establishment, location
of departments offices and employees within organization. Informs customer of location of store merchandise in
retail establishment. Provides information concerning services, such as laundry and valet services in hotel.
Receives and answers requests for information from company officials and employees. May call employees or
officials to information desk to answer inquiries. May keep record of questions asked. The strength level was listed
as sedentary, with no climbing, balancing, stooping, kneeling, crouching, crawling or fingering and occasional
reaching and handling of no more than 10 pounds.
11

I.J., 59 ECAB 408 (2008).

12

S.H., Docket No. 11-180 (issued September 9, 2011).

13

See Darletha Coleman, 55 ECAB 143 (2003).

14

T.M., Docket No. 08-975 (issued February 6, 2009).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that a
January 21, 2009 wage-earning capacity decision that reduced her compensation should be
modified.
ORDER
IT IS HEREBY ORDERED THAT the September 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

